NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0785n.06

                                            No. 10-2176                                     FILED
                                                                                       Nov 22, 2011
                           UNITED STATES COURT OF APPEALS
                                                                                 LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT


RONALD EDWIN KUCH,                                )
                                                  )
       Plaintiff-Appellant,                       )
                                                  )    ON APPEAL FROM THE UNITED
v.                                                )    STATES DISTRICT COURT FOR THE
                                                  )    EASTERN DISTRICT OF MICHIGAN
LLOYD RAPELJE,                                    )
                                                  )
       Defendant-Appellee.                        )




       Before: MARTIN, MOORE and COOK, Circuit Judges.


       PER CURIAM. Petitioner-Appellant Ronald Kuch appeals the district court’s denial of his

petition for habeas corpus. Police officers arrested Kuch, who is currently on parole, after an animal

control officer discovered Kuch sodomizing a dead dog in a wooded area near an elementary school.

Prosecutors charged Kuch with sodomy, Mich. Comp. Laws § 750.158; indecent exposure, Mich.

Comp. Laws § 750.335a; and resisting and obstructing an officer, Mich. Comp. Laws § 750.81d(1).

Michigan’s sodomy statute, the focus of Kuch’s habeas petition, penalizes “[a]ny person who . . .

commit[s] the abominable and detestable crime against nature either with mankind or with any

animal.” Mich. Comp. Laws § 750.158.


       Following his preliminary examination, Kuch moved to dismiss the sodomy charge, arguing

that the sodomy statute did not criminalize sexual acts involving an animal carcass and challenging
No. 10-2176
Kuch v. Rapelje


the statute as “unconstitutionally vague and overly broad as applied to defendants who use animal

carcasses for sexual purposes.” The state trial court rejected this challenge, and the Michigan Court

of Appeals declined to address Kuch’s arguments in an interlocutory appeal. Following the court

of appeals’ rejection of his request for an interlocutory appeal, Kuch pleaded guilty to all three

charges against him but reserved his right to challenge the constitutionality of his sodomy conviction.

After sentencing, Kuch raised the same objections in an application for leave to appeal in the

Michigan Court of Appeals. The court denied Kuch leave to appeal, citing “lack of merit in the

grounds presented,” and the Michigan Supreme Court denied discretionary review.


        After exhausting his post-conviction remedies in state court, Kuch filed this habeas action

under 28 U.S.C. § 2254, challenging his conviction as “contrary to, or involv[ing] an unreasonable

application of, clearly established Federal law.” See 28 U.S.C. § 2254(d). The district court denied

habeas relief, adopting the analysis of the magistrate judge as set forth in his comprehensive report

and recommendation. On appeal, Kuch reprises the arguments already rejected.


       Having studied the appellate record, the magistrate judge’s report and recommendation, the

district court’s opinion, and the briefs of the parties, we conclude that relief under § 2254(d) is not

warranted. Because the issuance of a detailed opinion by this court would serve no useful purpose,

we AFFIRM the judgment of the district court.




                                                 -2-